UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1926



AMARE ZELEKE HABTEMARIAM,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 14, 2008                   Decided:   June 17, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Linda S. Wernery, Assistant Director, William C. Minick,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amare    Zeleke     Habtemariam,      a    native    and    citizen    of

Ethiopia,    petitions    for    review    of    an    order    of   the   Board   of

Immigration Appeals (“Board”) denying his motion to reconsider the

denial of his motion to reopen.           We deny the petition for review.

            We review the Board’s decision to deny a motion to

reconsider for abuse of discretion.             INS v. Doherty, 502 U.S. 314,

323-24 (1992); see 8 C.F.R. § 1003.2(a) (2007).                        A motion for

reconsideration asserts that the Board made an error in its earlier

decision, Turri v. INS, 997 F.2d 1306, 1311 n.4 (10th Cir. 1993),

and requires the movant to specify the error of fact or law in the

prior Board decision.          8 C.F.R. § 1003.2(b)(1) (2007); Matter of

Cerna, 20 I. & N. Dec. 399, 402 (B.I.A. 1991) (noting that a motion

to reconsider questions a decision for alleged errors in appraising

the facts and the law).         The burden is on the movant to establish

that reconsideration is warranted. INS v. Abudu, 485 U.S. 94, 110-

11 (1988).       “To be within a mile of being granted, a motion for

reconsideration has to give the tribunal to which it is addressed

a reason for changing its mind.”           Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).      Motions that simply repeat contentions that

have already been rejected are insufficient to convince the Board

to reconsider a previous decision.              Id.

            We    find   the    Board    did     not   abuse     its    discretion.

Habtemariam’s motion to reconsider merely repeated his claims that


                                        - 2 -
he was entitled to have his removal proceedings reopened because he

had entered into a good faith marriage to a United States citizen

and because of changed conditions in Ethiopia.           He also failed to

address the immigration judge’s adverse credibility finding, which

the Board had found was not clearly erroneous.

           Accordingly, we deny Habtemariam’s petition for review.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 3 -